Citation Nr: 1020242	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
50 percent for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2008 and April 2009 rating decisions of 
Department of Veterans Affairs (VA) Regional Offices that 
respectively granted service connection for PTSD and awarded 
a 50 percent disability rating, effective June 28, 2007, and 
denied service connection for hypertension and entitlement to 
a TDIU rating.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested many years 
after his separation from active service and is not related 
to his active service or to any aspect thereof, including his 
service-connected PTSD.

2.  Throughout the pendency of the appeal, the Veteran's PTSD 
has been manifested by no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as:  intermittently illogical speech, near 
continuous panic and depression affecting the ability to 
function independently, appropriately, and effectively; 
anger; impaired impulse control; neglect of personal 
appearance and hygiene; difficulty in establishing and 
maintaining effective relationships; impaired and difficulty 
in adapting to stressful circumstances; total social and 
occupational impairment has not been shown.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and was not aggravated by, is not proximately due 
to, or the result of service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).

2.  The criteria for an initial 70 percent rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claim for service connection for 
hypertension, notice was provided to the Veteran in November 
2008, prior to the initial adjudication of his claim in April 
2009.  The content of the notice letter fully complies with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran was 
provided with the Dingess elements of VCAA notice in the 
November 2008 letter.  However, given the denial of the 
claim, any questions as to a disability rating or effective 
date are moot.  

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

The Veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial rating assigned 
following the grant of service connection.  Once a claim is 
granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice with respect to 
this claim is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
Private treatment records are in the claims folder.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was provided with an examination with respect to 
his claim for service connection for hypertension in April 
2009.  The associated report of examination is thorough and 
consistent with the outpatient treatment records of record.  
Accordingly, the report of examination is adequate and may be 
considered in deciding the Veteran's claim.   

In addition, the Veteran has been afforded an examination 
with respect to his increased initial rating claim.  38 
U.S.C.A. § 5103A (West 2002).  There is no indication that 
his service-connected PTSD has worsened since the date of the 
most recent examination.  As such, the Board concludes that 
the examination with respect to PTSD was adequate and 
therefore, that an additional examination is not required.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular-renal disease, such as 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).  The Board notes, in this regard, 
that 38 C.F.R. § 3.310 was revised, effective October 2006.  
Under the revised regulation, the rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR Part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(b) (2009).  This requirement was not 
contained in prior versions of the regulation.  See 38 C.F.R. 
§ 3.310 (2006).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran's service treatment records do not demonstrate 
symptoms, clinical findings, diagnosis, or treatment for high 
blood pressure or hypertension.  On examination in February 
1969, prior to his separation from service, blood pressure 
was measured as clinically normal.  As there is no credible 
lay or medical evidence of hypertension in service, including 
no combination of symptoms compatible with a diagnosis of 
hypertension in service, and no clinical findings or 
diagnosis of hypertension in service, including at service 
separation, there is no basis for finding that the Veteran's 
hypertension  or symptoms of hypertension began in service, 
or were chronic in service. 

The Veteran does not, however, contend that his hypertension 
had its clinical onset during his active service.  In written 
statements submitted in support of his claim, the Veteran 
argued that stress associated with his service-connected PTSD 
caused or contributed to his development of hypertension.  

In support of this assertion, he submitted an August 2008 
statement from his treating private psychiatrist which 
indicated that there was a connection between PTSD and 
hypertension, and that the psychiatrist believed, with 
reasonable medical certainty, that the Veteran's PTSD had 
contributed to his hypertension.  The psychiatrist indicated 
that the connection between PTSD and hypertension was shown 
in "the accompanying documents," although no accompanying 
documents were submitted in conjunction with the statement.

In a separate August 2008 statement, the Veteran's 
psychiatrist noted that the Veteran had a history of 
hypertension, and that aside from his PTSD, the Veteran did 
not have any other contributing factors for his hypertension 
and cardiovascular disease.  There were "multiple studies" 
which showed a connection between PTSD and cardiovascular 
disease in general, some of which the psychiatrist was 
enclosing in effort to explain how PTSD might worsen 
hypertension.  Again, however, no accompanying documents were 
submitted in conjunction with the statement.

The Veteran's initial diagnosis of hypertension is not of 
record.  Although VA requested from the Veteran his 
authorization for the release of records pertaining to 
treatment of hypertension, he did not respond to this 
request.  Accordingly, there are no records pertaining to 
treatment of hypertension of record.  The Board reminds the 
Veteran that the duty to assist is not a "one-way street."  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Aside from his 
psychiatrist, there is no evidence demonstrating that any 
treating physician has ever related his hypertension to his 
active service, including to his service-connected PTSD, 
including by way of aggravation.

As there is no evidence of hypertension dated within one year 
of his separation from service, the Veteran is not entitled 
to service connection for hypertension on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.

In light of the positive nexus opinions from the Veteran's 
treating psychiatrist, the Veteran was scheduled for a VA 
examination in April 2009.  In addressing whether it was at 
least as likely as not that the Veteran's hypertension was 
related to his PTSD, the examining physician opined that 
there was a less than 50/50 probability that the Veteran's 
hypertension was caused or permanently worsened as a result 
of his PTSD.  The examiner reasoned that there was no 
reliable evidence demonstrating that PTSD caused or worsened 
hypertension.  Studies based upon the Vietnam Era Twins Study 
did not support an assertion that PTSD caused or chronically 
aggravated hypertension.  Therefore, it was less likely than 
not that the Veteran's hypertension was related to his 
service-connected PTSD.

In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between PTSD or 
stress to cardiovascular disorders. Veterans Benefits 
Administration Fast Letter 01-05 (Jan. 16, 2001).  This Fast 
Letter stated that for a medical opinion establishing a 
relationship between a veteran's PTSD and cardiovascular 
disease to be probative and credible, it would have to be 
supported by reasons and discuss the known risk factors for 
cardiovascular disease and explain why he or she considers 
PTSD to be at least as likely as not the cause of the 
cardiovascular disease in the veteran.  

The claim turns on whether there is a nexus between the 
Veteran's hypertension and the Veteran's military service, 
including to his service-connected PTSD.  There are 
conflicting medical opinions on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Because the Veteran's treating psychiatrist's opinions do not 
meet the criteria outlined in the January 2001 Fast Letter, 
the Board finds that the opinions are not entitled to as much 
probative weight as is the April 2009 VA opinion.  The 
opinions are not supported by an adequate rationale.  While 
the psychiatrist opined that the Veteran's PTSD had 
"contributed" to his hypertension, and that the Veteran did 
not have any other contributing factors for developing 
hypertension, the evidence upon which these conclusions were 
premised is unclear, given that the records associated with 
the Veteran's hypertension and cardiovascular disease are not 
of record and the psychiatrist did not state that he had 
reviewed the Veteran's records.  In addition, the 
psychiatrist placed substantial emphasis on studies allegedly 
supporting this conclusion and indicated that copies of the 
studies were being submitted in support of the opinion, but 
the studies themselves are not of record.  Without an 
adequate written rationale, and without the studies allegedly 
supporting the relationship, the nexus provided by the 
Veteran's psychiatrist is too tenuous to support a finding in 
favor of a relationship between the Veteran's hypertension 
and his PTSD.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  In contrast, the 
VA examiner cited a specific series of studies which did not 
support a finding that PTSD caused or chronically aggravated 
hypertension.

As no probative competent evidence establishing a 
relationship between the Veteran's hypertension and his 
service-connected PTSD, including evidence of aggravation, is 
of record, the Board finds that service connection on a 
secondary basis is not warranted. 

The Board further finds that the Veteran's currently 
diagnosed hypertension is not related to service.  There is 
no probative evidence demonstrating a medical nexus between 
service and the Veteran's hypertension.  At no time has the 
Veteran's hypertension been directly related to his active 
service.  Moreover, as the evidence shows no in-service 
cardiovascular injury or disease, there is nothing in service 
to which the currently diagnosed hypertension could be 
related.  

While the Veteran is competent to testify that he experienced 
stress associated with his PTSD, he is not competent to 
relate his hypertension to his PTSD, including by way of 
aggravation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d. 
1331 (Fed. Cir. 2006) (lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself).  The Veteran is not competent 
to provide the medical nexus, and there is no probative 
competent medical opinion of record relating his hypertension 
to his service-connected PTSD, including by way of 
aggravation.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the evidence does not support a finding that the 
Veteran's hypertension is related to his service, including 
to his service-connected PTSD.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection, the "benefit of the doubt" rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the claims on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

The Veteran's PTSD is rated 50 percent disabling under 
DC 9411.  Under DC 9411, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9203.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran has not sought VA treatment for his PTSD.  He 
has, however, been treated for PTSD by a private 
psychiatrist.  At the time of his initial psychiatric 
evaluation in July 2007, the Veteran stated that shortly 
after he was discharged from service he experienced frequent 
nightmares and other sleeping difficulties.  Over the years, 
the intensity and frequency of the nightmares had decreased.  
He continued to experience depression and anxiety, and 
complained of frequent mood swings.  He stated that he was 
easily angered.  He indicated that he spent a lot of time 
daydreaming and that he frequently became withdrawn.  He did 
not associate with friends and stated in general that he did 
not care about other people.  He described being unable to 
sit still and relax, noting that he was very jumpy.  He very 
frequently checked his doors.  He stated that he avoided 
thinking about his experiences in Vietnam and tried to avoid 
talking about Vietnam.  He was unable to tolerate noise, and 
experienced flashbacks whenever he heard noise, bombs, 
military vehicles, or any news about the war.

Mental status examination revealed an anxious and depressed 
mood with an affect congruent to mood.  The Veteran had good 
eye contact.  There was no abnormal movement, posture, or 
gesture.  He denied experiencing auditory and visual 
hallucinations, and suicidal or homicidal ideations.  There 
was no evidence of any psychosis or delusions.  Cognitively, 
he was alert and oriented.  He was able to register and 
recall.  His remote and recent memory was good.  He had very 
good insight and judgment at the time of the assessment.

Based upon the above, the Veteran was diagnosed with PTSD.  A 
GAF of 45 was assigned.

Private psychiatric treatment records dated from July 2007 to 
November 2009 show that the Veteran continued to report 
experiencing depression and anxiety.  These records also show 
that he reported continued nightmares and flashbacks, and 
that he complained of not sleeping well.  He continued to 
report feeling jumpy.  He denied socializing with anyone, 
noting that he stayed home all the time.  His affect was 
continuously noted to be very constricted and dull.  He 
denied experiencing audio or visual hallucinations, and 
suicidal and homicidal ideations.  There was no evidence of 
psychosis or delusions.  However, he was noted to have 
problems with concentration and slight hesitation of his 
thought process.  In March 2009, the Veteran's dosage of 
Trazodone was increased secondary to his complaints of poor 
sleep.

In March 2008, the Veteran underwent VA psychiatric 
examination.  At the time of the examination, the Veteran 
stated that he had a lot of trouble sleeping.  He experienced 
frequent nightmares; approximately once per week, but 
occasionally as infrequently as once per month.  He dreamt 
about mortar or gunfire that was going off on the base in 
Vietnam.  He said the Koreans would bring their dead back to 
the base and just leave them there for hours, and then 
cremate them.  He stated that he had been told that he fought 
and mumbled in his sleep.  He reported feeling as though he 
was being chased in his sleep.  He stated that his symptoms 
had been getting worse over the last 10 years although he did 
not know why.

He described himself as being anxious and tense during the 
day.  He endorsed an increased startle response and 
hypervigilance.  He stated that a lot of the time he thought 
he heard chickens.  His mother reportedly had kept chickens.  
He indicated that he hated loud noises, such as the noise 
associated with the hood of a car being closed, or a door 
being slammed.  He endorsed feelings of depression, loss of 
energy, and loss of interest.  He described feeling 
irritable.  He described himself as being more isolated than 
he used to be, but noted that he just did not want to be 
around other people.  He experienced some intrusive memories 
and indicated that he avoided some things.

Mental status examination revealed a mildly depressed and 
irritable mood.  He was neatly groomed and dressed and 
behaved normally; his attitude was pleasant, cooperative, and 
polite.  He was not hostile or belligerent.  His speech was 
noted to be spontaneous and logical, and not inhibited or 
vague.  His speech was not pressured, and there was no flight 
of ideas or loose associations.  He had good grammar and 
vocabulary.  His thought content was absent hallucinations, 
delusions, paranoia, or ideas of reference.  He was not 
homicidal or suicidal.  His self-confidence was decreased.  
There was mild psychomotor retardation.  Cognitive evaluation 
revealed that he was alert and oriented.  He knew his date of 
birth, social security number and address.  His fund of 
information and judgment were determined to be good.  His 
insight, however, was determined to be poor.

With respect to his occupational history, the Veteran stated 
that he was not currently working, and that he had last 
worked in 2003.  He had been a machinist for 20 years.  He 
stated that he had stopped working due to the noise, 
commotion, and heat.  He could not hang on any longer.

With regard to his social history, the Veteran stated that he 
currently lived in a house with his wife.  He stated that he 
had six grown children.  He was able to independently carry 
out the activities of daily living.  He described his daily 
activities as watching television and reading.  He indicated 
that he could not mow the lawn anymore, as he had had a heart 
attack in January 2008.  He stated that he tried to go to 
church, and that he went out to eat "some."  He did not get 
out and visit much.  He stated that he was a lot less active 
than he used to be.

Based upon the above, the examiner diagnosed the Veteran with 
PTSD and assigned a GAF of 55.  The examiner noted that the 
Veteran's PTSD caused social impairment in the sense that he 
was more isolated than he used to be and that he had lost 
interest in doing things.  His PTSD was productive of 
occupational impairment in the sense that he had problems 
being around the public.  However, the examiner opined that 
the Veteran could be around co-workers and supervisors.  He 
could follow instructions well, but did have some problems 
with stress, anxiety, depression, and poor sleep.

There are no further records pertaining to PTSD.

The July 2007 private psychiatric evaluation and the VA 
examination reflect GAF scores of 45 and 55, respectively.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 55 generally reflects some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF score of 
45 reflects serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

The Veteran has indicated that he is frequently irritable, 
has difficulty getting along with others, and that he most 
often isolates himself.  He has additionally stated that he 
does not socialize, and that he stays home all the time.  
While he remains married to his wife, he has not described 
their relationship as close.  Additionally, while he has 
noted that he has 6 grown children, he has not described the 
relationship he has with them.  The record overall reflects 
poor social functioning, as the Veteran indicated that he has 
no friends and spends the vast majority of his time in 
isolation.  

While he is currently in a committed relationship, he has 
described difficulties in terms of intimacy with his wife.  
He avoids situations involving crowds of people, and has 
reported hobbies that are solitary, including watching 
television and reading.  However, the Veteran has indicated 
some excursions outside the home, including trying to attend 
church and occasionally eating at restaurants.  Finally, his 
ability to work has been demonstrated to be increasingly 
strained, such that he has not looked for work since he left 
his job as a machinist in 2004 as a result of not being able 
to withstand the noise, heat, and commotion.  Both the VA and 
private examiner found deficiencies in most of the areas 
considered.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD, since the effective date of 
service connection.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  With respect to whether his disability warrants a 
total 100 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against such a 
finding.  

The Veteran has not been shown to have gross impairment in 
thought processes or communication.  Further, there is no 
evidence that the Veteran has persistent delusions or 
hallucinations.  Additionally, there is no evidence that the 
Veteran's PTSD has caused a persistent danger of hurting 
himself, or that he is unable to maintain a minimal level of 
personal hygiene.  He is not disoriented as to time or place, 
and there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  As such, the 
Board finds that an evaluation in excess of 70 percent is not 
warranted.

Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds the 
Veteran's PTSD has continuously been 70 percent disabling 
since June 28, 2007, when service connection became 
effective.  All reasonable doubt has been resolved in favor 
of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration 
of an extraschedular rating is warranted.  As discussed 
above, the symptoms of the Veteran's PTSD consist of 
deficiencies in most of the areas described in the criteria 
for a 70 percent rating.  There have been no reports of 
symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.

An increased initial rating of 70 percent for PTSD is 
granted, effective June 28, 2007.


REMAND

In May 2008, the Veteran alleged that his service-connected 
PTSD disability prevented him from obtaining or maintaining 
all gainful employment for which his education and 
occupational experience would otherwise qualify him.  The 
record reflects that he has not been employed since August 
2004.

TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

Because the Veteran explicitly contends that he is entitled 
to a TDIU rating, and the evidence of record reflects some 
evidence of unemployability, the Board finds that a remand is 
warranted to address the claim of entitlement to a TDIU 
rating.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(where there is evidence of unemployability raised by the 
record during a rating appeal period, the TDIU is an element 
of an initial rating or increased rating).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Additional development is needed prior to further disposition 
of the claim of entitlement to a TDIU rating.  As the 
Veteran's PTSD, by this decision, is rated as 70 percent 
disabling, he meets the schedular requirements for a TDIU 
rating.  The question before the Board is thus whether the 
Veteran's service-connected PTSD prohibits him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned.  

In this regard, the Board finds that the record requires 
clarification.  Clinical evidence demonstrates that the 
Veteran's service-connected PTSD impairs his ability to work; 
however, the record also reflects that the Veteran has 
several nonservice-connected disabilities that may also 
impair his ability to work.

A VA examiner has not yet been asked to render an opinion as 
to the effect of the Veteran's service-connected disability 
on his ability to obtain and retain employment.  In light of 
this, and because it appears that the Veteran is not 
currently working, the prudent and thorough course of action 
is to afford the Veteran an examination on remand, to 
ascertain the impact of his service-connected disability on 
his unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination(s) to determine 
the current severity of his  service-
connected PTSD and to thereafter 
ascertain the impact of the Veteran's 
service-connected disability on his 
unemployability.  If the Veteran is 
unable to report for the scheduled 
examinations, refer the file to an 
appropriate examiner for review of the 
file in conjunction with rendering an 
opinion.  

The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities (PTSD, and 
any other disabilities which may have 
been service-connected during the 
pendency of the Veteran's claim of 
entitlement to an increased initial 
rating for PTSD) jointly on the Veteran's 
employability.  The examiner should opine 
as to whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  In addition, the 
examiner should offer an additional 
opinion, addressing whether the Veteran's 
currently nonservice-connected 
cardiovascular disability, when 
considered in conjunction with his 
service-connected disabilities, renders 
him unable to secure or follow a 
substantially gainful occupation.  

Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would 
be capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.  The rationale for all 
opinions must be provided.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


